 In the Matter of COMMERCIAL SOLVENTS CORPORATIONandJOINT COUN-CIL OF LOCAL UNION No. 8 OF INTERNATIONAL UNION OF OPERATINGENGINEERS, AFFILIATED WITH THE A. F. OF L., AND LOCAL UNIONNo. 8, INTERNATIONAL BROTHERHOOD OF FIREMEN & OILERS, AFFILI-ATED WITH THE A. F. OF L.Case No. R-3805.-Decided June 3, 1942.Jurisdiction:chemical manufacturing industryInvestigation and Certification of Representatives:existence of question : Com-pany refused to accord union recognition until certified by the Board; electionnecessary.UnitAppropriate for Collective Bargaining:unit requested by Joint Council ofcraft unions whose organization was confined to the proposed, unit comprisingall employees of the powerhouse, and engineers of the methanol departmentand the dry ice department, employed at the Company's Peoria, Illinois, plant,excluding non-working supervisors ;heldappropriate despite Company's requestfor a plant-wide unit.Mr. Robert E. Dickman,for the Board.Mr. Herbert J. Jacobi,of New York City, for the Company.Mr. Howard A. Plank,of Chicago, Ill.,Mr. Tony Robinson,ofPeoria, Ill., andMr. TV. J. Stulur,of East St. Louis, Ill., for the JointCouncil.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Joint Council of Local Union No. 8of International Union of Operating Engineers, affiliated with A. F.of L.,1 and Local Union No. 8, International Brotherhood of Firemen& Oilers, affiliated with the A. F. of L., herein called the Joint Council,alleging that a question affecting commerce had arisen concerning the1 Near the beginning of the hearing the Trial Examiner granted a motion to amend allthe formal papers by adding the words "of International Union" before the words "ofOperating Engineers"The caption in the case has accordingly been changed to cor-respond with the designation of the petitioner as amended,adding the words"of InternationalUnion "41 N. L. R. B., No. 127:642 COMMERCIALSOLVEN'TSCORPORATION643representation of employees of Commercial Solvents Corporation,Peoria, Illinois, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore David H. Karasick, Trial Examiner. Said hearing was heldat Peoria, Illinois, on May 6, 1942.The Company and the JointCouncil appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Company moved to dismiss thepetition on the ground that the unit claimed is inappropriate andthat there is no evidence in the record that any of the employees havedesignated the Joint Council to represent them.The Trial Exam-inermade no ruling but referred this motion to the Board. Forreasons hereinafter stated,' the motion is denied.iner's rulings made at the hearing, are free from prejudicial errorand are hereby affirmed. On May 21, 1942, the Company filed a briefwhich the Board has considered.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCommercial Solvents Corporation is a Maryland corporation andoperates plants in Peoria, Illinois; Terre Haute, Indiana; Agnew,California; and Harvey and Westwego, Louisiana.Warehouses arealso maintained by the Company in about twelve cities throughout the -country.This proceeding concerns employees of the Company at itsPeoria, Illinois, plant, where the Company is engaged in the manu-facture, sale, and distribution of organic chemicals and alcohols, theirderivatives and by-products.During 1941, the Company purchased,for use at its Peoria plant, raw materials valued in excess of $2,500,000,of which approximately 25 percent was shipped to the plant frompoints outside the State of Illinois.During the same period, the salesof the plant were in excess of $5,000,000, more than 90 percent of whichrepresented products shipped from the plant to points outside theState of Illinois.'II.THE ORGANIZATION INVOLVEDJoint Council of Local Union No. 8 of International Union ofOperating Engineers, affiliated with the A. F. of L., and Local UnionNo. 8, International Brotherhood of Firemen & Oilers, affiliated withtheA. F. of L., is a labor organization admitting to membershipemployees of the Company. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn various occasions prior to February 17, 1942, Local Union No.8 of International Union of Operating Engineers and Local UnionNo. 8, International Brotherhood of Firemen & Oilers each requestedthe Company to recognize it as the exclusive bargaining agent foremployees at its Peoria plant.On February 16, 1942, the JointCouncil of these locals was formed, and on February 17, it filed thepetition herein and requested recognition by the Company.On Feb-ruary 27, 1942, the Company addressed individual letters to the localsstating that since a petition had been filed with the Board it wouldseem best to permit the proceeding to take is normal course.A report prepared by the Regional Director, and introduced inevidence at the hearing, indicates that the Joint Council representsa substantial number of employees of the Company in the unit here-inafter found to be appropriate.2-We find that a question affecting commerce has arisen concerningthe -representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.-IV.THE APPROPRIATE UNITThe Joint Council contends that all employees of the powerhouse,and engineers of the methanol department and the dry ice departmentat the Company's Peoria plant, excluding non-working supervisors,constitute a unit appropriate for the purposes of collective bargaining.The Company contends that this unit is inappropriate and that aunit on a plant-wide basis is the only appropriate one. It allegesin support of its contention that the operations of the plant are highlyintegrated.The powerhouse supplies steam or power for the entire plant.TheCompany has one stand-by line from the city which is used onlyin case of emergency.The complement of the powerhouse consistsof four shift foremen, one relief engineer, four water tenders, fourfiremen, one meterman, four firemen helpers, three tripper operators,four shift helpers, one boiler repair foreman, one relief operator, twoboiler repairmen, one millwright, three laborers, one janitor, eight ash-men, three crane operators, and three coal unloaders.These employees2 The RegionalDirector reportedthat the JointCouncil presented 43 designationsThesedesignationswereauthoiization cards and applicationcardsfor rejoining of Local UnionNo. 8, International Brotherhood of Firemen& Oilers,and authorization cards of LocalUnion No.8, of InternationalUnionof Operating Engineers,dated between November 1941and January 1942; 16 were undatedOf the 43cards presented,42 bear the apparentlygenuine signatures of persons appearingon the Company'spay roll ofMarch 21, 1942There are 61 employeesin the appropriate unit COMMERCIAL SOLVENTS CORPORATION645are engaged in maintaining power generating equipment and a con-tinual flow of power to machinery and equipment in the entire plant.The methanol and dry ice departments manufacture methanoland dry ice respectively.There are eight engineers and four secondengineers employed in these departments.Their duties consist ofoperating gas compressors.The shift foremen and relief engineerin the powerhouse also operate gas compressors in addition to otherequipment.The unit which the Joint Council seeks to represent appears to berestricted to craftsmen eligible to membership in its constituent labororganizations.It does not appear that those organizations or anyother union have organized beyond the confines of the proposed unit.Under the circumstances we conclude that the unit requested by theJoint Council is appropriate.We find that all employees of the powerhouse,and engineers ofthe methanol department and the dry ice department,employed atthe Company's Peoria, Illinois,plant, excluding non-working super-visors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in saidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the NationalLaborRelations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,'as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with CommercialSolvents Corporation,Peoria, Illinois, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in- the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction,including employees who did not work 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring said pay-roll period because they were ill or on vacation or.in the active military service or training of the United States, ortemporarily laid off, but excluding employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Joint Council of Local Union No. 8 of Inter-national Union of Operating Engineers, affiliated with the A. F. of L.,and Local Union No. 8, International Brotherhood of Firemen &Oilers, affiliated with the A. F. of L., for the purposes of collectivebargaining. In theMatter of COMMERCIAL SOLVENTSCORPORATIONandJOINTCouNCIL OF LOCAL UNION No. 8 OFINTERNATIONAL UNION OF OPERAT-ING ENGINEERS,AFFILIATEDWITH TIIEA. F. OF L., AND LOCALUNION No. 8, INTERNATIONALBROTHERHOOD OF FIREMEN & OILERS,AFFILIATED WITH THEA. F. OF L.Case No. R-3805AMENDMENT TO DIRECTION OF ELECTIONJune 4, 1949On June 3, 1942, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding,' directing that an election be held among em-'ployees of Commercial Solvents Corporation, Peoria, Illinois, whowere employed during the pay-roll period immediately preceding thedate of said Direction of Election.Subsequent to said Direction of Election eight employees werepermanently transferred from the processing department to the power-house.In accordance with a stipulation of the parties that theseemployees be included among those eligible to vote, the Board herebyamends its Direction of Election, issued June 3, 1942, by adding afterthe words "who were employed during the pay-roll period immediatelypreceding the date of this Direction, including" the words "L. Swan-son, J. Freiheit, J. Clements, Floyd Meyers, George Brown, H. Ber-nardi,W. E. Smith, and Don Phillips, and."141 N. L R.B. 642.41 N. L:R. B., No. 127a.647